Case: 17-40906      Document: 00514548853         Page: 1    Date Filed: 07/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-40906                            July 10, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
NICKY JOE HIGNIGHT,

                                                 Petitioner-Appellant

v.

DEREK EDGE,

                                                 Respondent-Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 5:17-CV-119


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Nicky Joe Hignight, federal prisoner # 10962-078, was convicted for
conspiracy     to   possess    with     intent    to   manufacture       and       distribute
methamphetamine and was sentenced to 262 months in prison. He appeals
the district court’s dismissal of his 28 U.S.C. § 2241 petition wherein he argued
that his prior convictions for possessing a controlled substance with the intent
to deliver in a drug-free zone no longer qualified as predicate offenses under


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40906     Document: 00514548853     Page: 2   Date Filed: 07/10/2018


                                  No. 17-40906

U.S.S.G. § 4B1.1 and, as a result, he should no longer be considered a career
offender. The district court determined that Hignight could not pursue relief
under § 2241 because he failed to show that the remedy under 28 U.S.C. § 2255
would be inadequate or ineffective, as is required by the savings clause of
§ 2255.
      We review the dismissal of a § 2241 petition de novo. Kinder v. Purdy,
222 F.3d 209, 212 (5th Cir. 2000). A federal prisoner may attack the validity
of his conviction in a § 2241 petition if he can meet the requirements of the
savings clause of § 2255. Id. The prisoner must show that the remedy under
§ 2255 would be “inadequate or ineffective to test the legality of his detention.”
§ 2255(e); Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001).
A petitioner’s inability to meet the procedural requirements of § 2255 is
insufficient to make the required showing. Pack v. Yusuff, 218 F.3d 448, 452-
53 (5th Cir. 2000). Rather, a prisoner who wishes to proceed under the savings
clause must establish that his claim “is based on a retroactively applicable
Supreme Court decision which establishes that the petitioner may have been
convicted of a nonexistent offense” and that the claim “was foreclosed by circuit
law at the time when the claim should have been raised in the petitioner’s trial,
appeal, or first § 2255 motion.” Reyes-Requena, 243 F.3d at 904.
      Relying on Mathis v. United States, 136 S. Ct. 2243 (2016), and United
States v. Hinkle, 832 F.3d 569 (5th Cir. 2016), Hignight argues that his prior
convictions no longer support the application of § 4B1.1. He contends that
relief under § 2255 is inadequate or ineffective and, as a result, he meets the
requirements of the savings clause.
      The district court correctly determined that Hignight failed to satisfy the
savings clause. We have repeatedly held that challenges to the validity of a
sentencing enhancement do not satisfy the savings clause of § 2255(e). See,



                                        2
    Case: 17-40906     Document: 00514548853     Page: 3   Date Filed: 07/10/2018


                                  No. 17-40906

e.g., In re Bradford, 660 F.3d 226, 230 (5th Cir. 2011); Padilla v. United States,
416 F.3d 424, 426-27 (5th Cir. 2005); Kinder, 222 F.3d at 213-14. The judgment
of the district court is therefore AFFIRMED.




                                        3